DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the connection post.”  There is insufficient antecedent basis for this limitation in the claim. Claim 18 is recited as dependent upon claim 1, however “a connection post” is first recited in claim 3. As such, Claim 18 is being interpreted as dependent upon claim 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-12, 14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conrad (US PG Pub No. 20140237754).
In regards to claim 1, Conrad discloses
A vacuum cleaner assembly comprising: 
an upright vacuum cleaner (surface leaning unit 4, fig. 1) including an upright frame (see at least cyclone assembly 9, housing 12, fig. 2, 5, 6) having an engagement end (see annotated fig. 11); 

    PNG
    media_image1.png
    631
    699
    media_image1.png
    Greyscale

an adapter (hinge member 103, fig. 2) connected to the engagement end (see annotated fig. 11), the adapter (hinge member 103, fig. 2) including a projection (upper portion of hinge 103, see annotated fig. 11) 

    PNG
    media_image2.png
    387
    631
    media_image2.png
    Greyscale

opposite the engagement end (see annotated fig. 11 of claim 1); 
a handheld accessory (wand member 100, fig. 1, 2) including an elongate member (upper wand portion 101, fig. 2, 6, 9, 11) having a nozzle end (upstream end 25, fig. 11), at least a portion of the projection (see annotated fig. 11) removably received in the nozzle end (upstream end 25, fig. 11).

In regards to claim 2, Conrad discloses
The vacuum cleaner assembly of claim 1, wherein the nozzle end (upstream end 25, fig. 11) forms an air inlet (see annotated fig. 11; paragraph [0147]: Optionally, the hinge member 103 can be configured to form part of the air flow path and to provide fluid communication between the upper and lower wand portions 101), 

    PNG
    media_image3.png
    291
    698
    media_image3.png
    Greyscale

and wherein the projection (upper portion of hinge 103, see annotated fig. 11 in claim 1) is removably received (paragraph [0161] In another example of an above floor cleaning mode, as exemplified in FIG. 11, the surface cleaning unit 4 can remain mounted on the upper portion 2 and the upper wand portion 101 can be detached from the hinge 103 to provide an extended wand for above floor cleaning)  in the air inlet (see annotated fig. 11; paragraph [0147]).

In regards to claim 3, Conrad discloses
The vacuum cleaner assembly of claim 1, further comprising a connection post (spine 61, fig. 28) coupled to the upright frame (see at least cyclone assembly 9, housing 12, fig. 2, 5, 6) connecting the adapter (hinge member 103, fig. 2) to the engagement end (see annotated fig. 11 of claim 1) of the upright frame (see at least cyclone assembly 9, housing 12, fig. 2, 5, 6).

In regards to claim 8, Conrad discloses
The vacuum cleaner assembly of claim 1, wherein the upright frame (see at least cyclone assembly 9, housing 12, fig. 2, 5, 6) defines a longitudinal axis (see annotated fig 2, through spine 61)

    PNG
    media_image4.png
    568
    667
    media_image4.png
    Greyscale

extending therethrough, and the projection (upper portion of hinge 103, see annotated fig. 11 in claim 1) extends away from the upright frame (see at least cyclone assembly 9, housing 12, fig. 2, 5, 6) along the longitudinal axis.

In regards to claim 9, Conrad discloses
The vacuum cleaner assembly of claim 8, wherein the nozzle end (upstream end 25, fig. 11) forms an air inlet air inlet (see annotated fig. 11 of claim 1; paragraph [0147]), and wherein the projection (upper portion of hinge 103, see annotated fig. 11 in claim 1) is removably received in the air inlet (see annotated fig. 11 of claim 1; paragraph [0147]).

In regards to claim 10, Conrad discloses
The vacuum cleaner assembly of claim 1, wherein the adapter (hinge member 103, fig. 2) further includes a retainer member (male prongs 154, fig. 55a) engaging the handheld accessory (wand member 100, fig. 1, 2) when the projection (upper portion of hinge 103, see annotated fig. 11 in claim 1) is received in the nozzle end (upstream end 25, fig. 11).


In regards to claim 11, Conrad discloses
The vacuum cleaner assembly of claim 10, wherein the retainer member (male prongs 154, fig. 55a) extends substantially parallel to the projection (upper portion of hinge 103, see annotated fig. 11 in claim 1).

In regards to claim 12, Conrad discloses
The vacuum cleaner assembly of claim 10, wherein the retainer member (male prongs 154, fig. 55a) includes at least one tooth (a least 1 prong) engaging the handheld accessory (wand member 100, fig. 1, 2).

In regards to claim 14, Conrad discloses
The vacuum cleaner assembly of claim 12, wherein the at least one tooth (a least 1 prong) is forced into engagement (paragraph [0316]: In the illustrated embodiment, the electrical coupling includes an electrical socket 153 (FIG. 55a) on the upper wand portion 101 and mating electrical prongs 154 on the hinge 103 (FIG. 55a); note upper wand portion 101 is part of the wand member 100)  with the handheld accessory (wand member 100, fig. 1, 2).

In regards to claim 16, Conrad discloses
The vacuum cleaner assembly of claim 1, wherein the handheld accessory (wand member 100, fig. 1, 2) further includes a handle (handle 17, fig. 6) opposite the nozzle end (upstream end 25, fig. 11), and the handle (handle 17, fig. 6) functions as the handle (handle 17, fig. 6) for the upright vacuum cleaner (surface leaning unit 4, fig. 1) with the handheld accessory (wand member 100, fig. 1, 2) coupled to the upright frame (see at least cyclone assembly 9, housing 12, fig. 2, 5, 6).

In regards to claim 17, Conrad discloses
The vacuum cleaner assembly of claim 1, wherein the adapter (hinge member 103, fig. 2) further includes an adapter outer surface (see annotated fig.9 below), the elongate member (upper wand portion 101, fig. 2, 6, 9, 11) further includes an elongate member outer surface (see annotated fig.9 below), and the adapter outer surface and the elongate member outer surface form a substantially tangential transition (see annotated fig.9 below).

    PNG
    media_image5.png
    470
    969
    media_image5.png
    Greyscale



In regards to claim 18, Conrad discloses
The vacuum cleaner assembly of claim [[1]]3, wherein the upright vacuum cleaner (surface leaning unit 4, fig. 1) further includes a detent mechanism (latch 70, fig. 28) coupled to the connection post (spine 61, fig. 28), the adapter (hinge member 103, fig. 2) further includes an aperture (slot 71, fig. 28) defined therein, and the detent mechanism (latch 70, fig. 28) at least partially occupies the aperture (slot 71, fig. 28).


Claims 1, 3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conrad (US PG Pub No. 20140237754).
In regards to claim 1, Conrad discloses
A vacuum cleaner assembly comprising: 
an upright vacuum cleaner (surface leaning unit 4, fig. 1) including an upright frame (see at least cyclone assembly 9, housing 12, fig. 2, 5, 6) having an engagement end (see annotated fig. 11); 

    PNG
    media_image6.png
    631
    699
    media_image6.png
    Greyscale

an adapter (hinge member 103, lower wand member 102, fig. 2) connected (through mounting apparatus 60 and spine member 61, fig. 28) to the engagement end (see annotated fig. 11), the adapter (hinge member 103, lower wand member 102, fig. 2) including a projection (upper portion of hinge 103, see annotated fig. 11) 

    PNG
    media_image2.png
    387
    631
    media_image2.png
    Greyscale

opposite the engagement end (see annotated fig. 11 of claim 1); 
a handheld accessory (wand member 100, fig. 1, 2) including an elongate member (upper wand portion 101, fig. 2, 6, 9, 11) having a nozzle end (upstream end 25, fig. 11), at least a portion of the projection (see annotated fig. 11) removably received in the nozzle end (upstream end 25, fig. 11).

In regards to claim 3, Conrad discloses
The vacuum cleaner assembly of claim 1, further comprising a connection post (spine 61, fig. 28) coupled to the upright frame (see at least cyclone assembly 9, housing 12, fig. 2, 5, 6) connecting the adapter (hinge member 103, lower wand member 102, fig. 2) to the engagement end (see annotated fig. 11 of claim 1) of the upright frame (see at least cyclone assembly 9, housing 12, fig. 2, 5, 6).

In regards to claim 7, Conrad discloses
The vacuum cleaner assembly of claim 1, wherein the engagement end (see annotated fig. 11 of claim 1) of the upright frame (see at least cyclone assembly 9, housing 12, fig. 2, 5, 6) is configured to alternatively couple to a handle shaft (handle 17, fig. 8) in lieu of the adapter (hinge member 103, lower wand member 102, fig. 2).

Claims 1, 3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conrad (US PG Pub No. 20140237754).
In regards to claim 1, Conrad discloses
A vacuum cleaner assembly comprising: 
an upright vacuum cleaner (surface leaning unit 4, fig. 1) including an upright frame (see at least cyclone assembly 9, housing 12, fig. 2, 5, 6) having an engagement end (see annotated fig. 11); 

    PNG
    media_image6.png
    631
    699
    media_image6.png
    Greyscale

an adapter (hinge member 103, lower wand member 102, fig. 2) connected (through mounting apparatus 60 and spine member 61, fig. 28) to the engagement end (see annotated fig. 11), the adapter (hinge member 103, lower wand member 102, fig. 2) including a projection (upper portion of hinge 103, see annotated fig. 11) 

    PNG
    media_image2.png
    387
    631
    media_image2.png
    Greyscale

opposite the engagement end (see annotated fig. 11 of claim 1); 
a handheld accessory (wand member 100, fig. 1, 2) including an elongate member (upper wand portion 101, fig. 2, 6, 9, 11) having a nozzle end (upstream end 25, fig. 11), at least a portion of the projection (see annotated fig. 11) removably received in the nozzle end (upstream end 25, fig. 11).

In regards to claim 3, Conrad discloses
The vacuum cleaner assembly of claim 1, further comprising a connection post (see annotated fig. 12)

    PNG
    media_image7.png
    303
    1040
    media_image7.png
    Greyscale


coupled (through spine 61, channel 62, and lower wand portion 102)  to the upright frame (see at least cyclone assembly 9, housing 12, fig. 2, 5, 6) connecting the adapter (hinge member 103, lower wand member 102, fig. 2) to the engagement end (see annotated fig. 11 of claim 1) of the upright frame (see at least cyclone assembly 9, housing 12, fig. 2, 5, 6).

In regards to claim 6, Conrad discloses
The vacuum cleaner assembly of claim 3, wherein the connection post (see annotated fig. 12 of claim 3) is configured to alternatively couple to a handle shaft (handle 17, fig. 8) in lieu of the adapter (hinge member 103, lower wand member 102 fig. 2).

Claims 19-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conrad (US PG Pub No. 20140237754).
In regards to claim 19, Conrad discloses
An adapter for use with a vacuum cleaner assembly, the adapter comprising: 
an adapter body (hinge member 103, lower wand portion 102, upper wand portion 101, upstream end 25, channel portion 62, fig. 28) having an upright vacuum cleaner engagement end (see annotated fig.28), 

    PNG
    media_image8.png
    361
    893
    media_image8.png
    Greyscale

the upright vacuum cleaner engagement end (see annotated fig. 28) configured to connect the adapter to a portion of an upright vacuum cleaner (see at least cleaning unit 4, cyclone bin assembly 9, housing 12, fig. 1); 
a handheld accessory engagement end (see annotated fig. 7) opposite the upright vacuum cleaner engagement end (see annotated fig. 28), 

    PNG
    media_image9.png
    527
    1077
    media_image9.png
    Greyscale

the handheld accessory engagement end (see annotated fig. 7) including a projection (see annotated fig. 7), the projection (see annotated fig. 7) configured to be received in a nozzle (upstream end 22, fig. 7) of a handheld accessory (handle 17, fig. 7, 11); 
a peripheral wall (collar member 130, fig. 54) about the adapter body (hinge member 103, lower wand portion 102, upper wand portion 101, upstream end 25, channel portion 62, fig. 28) between the handheld accessory engagement end (see annotated fig. 7) and the upright vacuum cleaner engagement end (see annotated fig. 28), the peripheral wall (collar member 130, fig. 54) having an adapter outer surface (see annotated fig. 54); 

    PNG
    media_image10.png
    163
    696
    media_image10.png
    Greyscale

a shoulder (see annotated fig. 54) extending between the projection (see annotated fig. 7) and the adapter outer surface (see annotated fig. 54); and 
a retainer member (connector 146, latch 147, fig. 56) extending substantially parallel to the projection (see annotated fig. 7), the retainer member (connector 146, latch 147, fig. 56) including a tooth (latch 147, fig. 56) extending toward the projection (see annotated fig. 7).

In regards to claim 20, Conrad discloses
The adapter of claim 19, further comprising a longitudinal axis (see annotated fig. 7) 

    PNG
    media_image11.png
    662
    738
    media_image11.png
    Greyscale

extending through the upright vacuum cleaner engagement end (see annotated fig. 28 from claim 19) and the handheld accessory engagement end (see annotated fig. 16 from claim 19), and the projection (see annotated fig. 7 of claim 19) extends in a direction along the longitudinal axis.

In regards to claim 21, Conrad discloses
The adapter of claim 20, wherein a portion of the peripheral wall (collar member 130, fig. 54) portion is substantially aligned with the retainer member (connector 146, latch 147, fig. 56) in a direction along the longitudinal axis (see annotated fig. 54).

In regards to claim 22, Conrad discloses
The adapter of claim 20, wherein at least a portion of the shoulder (see annotated fig. 54) is inclined relative to a direction extending perpendicular to the longitudinal axis (see annotated fig. 54).

    PNG
    media_image12.png
    163
    644
    media_image12.png
    Greyscale


In regards to claim 23, Conrad discloses
The adapter of claim 19, wherein the retainer member (connector 146, latch 147, fig. 56) further includes a user-engageable actuator (latch 147, fig. 56) extending away from the projection (see annotated fig. 7 of claim 19).

In regards to claim 24, Conrad discloses
The adapter of claim 19, wherein the entire adapter is formed as a single unitary part.
Examiner’s Note: 
“Unitary” is understood to mean “of or relating to a unit,” and “unit” is understood to mean “a single thing, person, or group that is constituent of a whole.” As such, though the components of Conrad that are being used in concert to anticipate the “adapter” are individual, they are capable of forming a single group that meets the functional requirements of the adapter as claimed. 

Claim 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conrad (US PG Pub No. 20140237754).
In regards to claim 25, Conrad discloses
A vacuum cleaner assembly comprising: 
an upright vacuum cleaner (surface cleaning unit 4, motor housing 12 fig. 1); 
a handle attachment (handle 17, fig. 6) including 
a handle (hand grip portion 21, fig. 6), and 
a handle shaft (upper wand portion 101, fig. 6) coupled to the handle (hand grip portion 21, fig. 6), the handle shaft (upper wand portion 101, fig. 6) configured to removably couple to the upright vacuum cleaner (surface cleaning unit 4, motor housing 12 fig. 1); and 
an adapter (upstream end 25, fig. 11) configured to removably couple (see in fig 13, upper wand portion 101 and upstream end 25 are removable from handle 17, see fig. 11 wherein it’s disconnected from the vacuum cleaner) to the upright vacuum cleaner (surface cleaning unit 4, motor housing 12 fig. 1) and to removably couple to a handheld accessory (cleaning brush 26; paragraph [0157]: Optionally, additional accessory tools may be coupled to the upstream end 25 of the upper wand portion 101).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US PG Pub No. 20140237754) as presented in line item #9 (pages 12-14) where claims 1, 3 and 6 are rejected under a second interpretation of Conrad (US PG Pub No. 20140237754).  
In regards to claim 4, Conrad discloses
The vacuum cleaner assembly of claim 3 (the second interpretation), includes a connection opening (channel portion 62, fig. 28), the connection post (spine 61, fig. 28) received in the connection opening (channel portion 62, fig. 28).
Conrad fails to disclose that the engagement end (see annotated fig. 11 of claim 1) of the upright frame (see at least cyclone assembly 9, housing 12, fig. 2, 5, 6) includes a connection opening. Conrad discloses the upright frame including the connection post (spine 61), and the connection opening (channel portion 62) is on the adapter (fig. 28). Pursuant MPEP 2144.04(VI)(A), it has been held obvious over the prior art to reverse parts, where in the instant case, to have the spine (61) of Conrad on the adapter, and the channel portion (62) on the upright frame of the vacuum is only a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants' invention. 



In regards to claim 5, Conrad discloses
The vacuum cleaner assembly of claim 3, wherein the connection post (spine 61).
Conrad fails to disclose the connection post “is integral with the adapter.” Conrad discloses the upright frame including the connection post (spine 61), and the connection opening (channel portion 62) is on the adapter (fig. 28). Pursuant MPEP 2144.04(VI)(A), it has been held obvious over the prior art to reverse parts, where in the instant case, to have the spine (61) of Conrad on the adapter is only a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants' invention. Further, though the channel (62) and spine (61) are not explicitly cited as “integral” within Conrad’s specification, they are shown as single piece and not cited as being detachable within Conrad’s specification. Furthermore, pursuant MPEP 2144.04(V)(B), it has been held obvious over the prior art that the use of a one piece construction would be a matter of engineering choice. 

In regards to claim 15, 
The vacuum cleaner assembly of claim 12, wherein the handheld accessory (wand member 100, fig. 1, 2) further includes a passage wall (see annotated fig. 11) extending from the nozzle end (upstream end 25, fig. 11), the passage wall has a passage wall thickness (paragraph [0285] Preferably, the hose 113 has an internal diameter (e.g. a flow area) that is generally the same as the diameter of the flow areas of the upper and lower wand portions 101, 102 so that the hose 113 does not narrow or otherwise constrict the air flow path) , a gap (see annotated fig. 11) is defined between the at least one tooth (a least 1 prong) and the projection (upper portion of hinge 103, see annotated fig. 11 in claim 1), 

    PNG
    media_image13.png
    461
    1008
    media_image13.png
    Greyscale

and the passage wall thickness (paragraph [0285]) of at least a portion of the passage wall.
Conrad fails to the disclose that at least a portion of the passage wall is “thicker than the gap.”
Conrad is silent on the exact thickness of the passage wall, but appears from the figures that the thickness extending from the upper end (25) is not uniform and varies. Applicant has not disclosed that having a portion of the passage wall thickness being thicker, or greater in dimensional length, than the gap between the projection and tooth solves any stated problem or is for a particular purpose. In consulting the specification, the criticality of this relationship is not established. 
	From the specifications, it appears that providing any thickness in a portion of the passage wall would result in the apparatus performing equally well. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make a portion of the passage wall thickness of Conrad thicker than the gap between the tooth and projection, as it does not appear to provide unexpected results.
Allowable Subject Matter
Claims 13, are 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 13, Conrad discloses
The vacuum cleaner assembly of claim 12, wherein the retainer member (male prongs 154, fig. 55a), the at least one tooth (a least 1 prong) from the handheld accessory (wand member 100, fig. 1, 2).
Conrad fails to disclose “further includes a user-engageable actuator, and user actuation of the actuator disengages.” The retainer that Conrad discloses does not include the structure, and would teach away from the embodiment in order to modify it to include the structure. Further, although Conrad does teach a latch and tooth element, it is configured so that the upper wand portion (101) can interchangeably connected with the hinge (103) or the cleaning head (3). Moving the latch from the upper wand portion (101) to the hinge (103) would teach away from Conrad.  

In regards to claim 26, Conrad discloses
The vacuum cleaner assembly of claim 25, wherein 
the upright vacuum cleaner (surface cleaning unit 4, motor housing 12 fig. 1) includes 
an upright frame (motor housing 12, fig. 1), and 
a connection post coupled to the upright frame (motor housing 12, fig. 1), 
and the adapter (upstream end 25, fig. 11), and 
a projection opposite the recess, the projection configured to removably couple to the handheld accessory.
Conrad fails to disclose “the connection post having a distal end, the handle shaft is configured to removably couple to the connection post…” and the adapter “includes a recess configured to removably receive the distal end of the connection post.” The connection post as described by Conrad would entail the spine (61) and channel portion (62), which allow the lower wand (102) to connect to the upright vacuum main body. The spine (61) and channel portion (62) structure are not configured to couple with the handle shaft as presented by Conrad through upper wand (101). Further, if the connection post were to be redefined to the projection on the mounting head (3) as shown in fig. 12, it would be able to receive the handle shaft. However, doing so would fail to anticipate other limitations presented in claim 25, which claim 26 depends upon. 

Claim 27 is dependent upon claim 26, and would similarly be considered allowable. 

In regards to claim 28, Conrad discloses
The vacuum cleaner assembly of claim 25, wherein the upright vacuum cleaner (surface cleaning unit 4, motor housing 12 fig. 1), the handle shaft (upper wand portion 101, fig. 6) or the adapter (upstream end 25, fig. 11) can removably couple to the upright vacuum cleaner (surface cleaning unit 4, motor housing 12 fig. 1).
Conrad fails to disclose “is configured such that only one of the” adapter or handle shaft can connect at a time. Conrad presents the two elements together, and thus it is not possible for the handle shaft as anticipated by the upper wand portion (101) to be connected without the adapter (upper end 25). To separate the two and then add a different connection end would teach away from Conrad. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conrad (US PG Pub No. 20140237752) teaches a surface cleaning apparatus comprising a cyclone bin assembly lock that releasably secures the cyclone bin assembly to the body of the surface cleaning apparatus. The cyclone bin assembly lock comprises first and second locking members provided internal of the surface cleaning apparatus.
	Richardson et al. (US PG Pub No. 20060282976) teaches a vacuum cleaner comprising a floor-engaging unit having a suction inlet, an upright body mounted to said floor-engaging unit and including means for creating a suction and means for separating and collecting dirt from an airstream drawn in by said suction, a unit having a handle and a tubular portion extending from said handle.
	Hampton et al. (US PG Pub No. 20090000054) teaches a vacuum cleaner having an inlet nozzle, a dirt collection chamber having a chamber opening, and a lid adapted to selectively close the chamber opening. The lid includes a lid passage that extends between a lid inlet and a lid outlet, and the lid outlet is in fluid communication with the dirt collection chamber.
	Henderson (US PG Pub No. 20150040342) teaches a vacuum cleaner including a base having a foot with a suction nozzle and a handle assembly removably coupled to the foot. The handle assembly is movable between a first position, in which the handle assembly is connected to the foot, and a second position, in which the handle assembly is disconnected to the foot. The vacuum cleaner also includes a canister assembly supported by the base. The canister assembly is removable from the base. The vacuum cleaner further includes a latch supported by one of the foot and the handle assembly. The latch is engageable with the other of the foot and the handle assembly to selectively secure the handle assembly to the foot.
	Fischer et al. (US PG Pub No. 20060026788) teaches an upright vacuum cleaner equipped with a hose and telescopic handle and wand assembly that are both electrified. In addition, the vacuum cleaner includes a powered cleaning tool attachment.
	Yoshimi et al. (US Patent No. 7350263) teaches an electric vacuum cleaner including a vacuum cleaner main body, a suction tool main body connected to the vacuum cleaner main body and having an suction inlet which is open at a lower surface thereof, a dust box connected to the vacuum cleaner main body, and a grip portion for operating the vacuum cleaner main body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723